Citation Nr: 0942575	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of paratyphoid fever due to Salmonella paratyphi B.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 
1975.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2009.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims must be remanded for further action.  

With regard to his claim of service connection for residuals 
of in-service paratyphoid fever, remand is necessary to 
provide the RO an opportunity to obtain outstanding VA 
treatment records and to afford the Veteran a new VA 
examination.  

In particular, the Veteran testified during his September 
2009 hearing that he underwent an ultrasound in approximately 
2004.  He also indicated in an August 2008 statement that 
this test was a computed tomography (CT) scan.  In any event, 
the Veteran asserted in both instances that the test revealed 
two nodes in his liver, which the lab technician told him 
were probably due to the in-service paratyphoid fever.  

Currently, the claims file does not contain a copy of the 
results of the ultrasound/CT scan.  Accordingly, upon remand, 
the RO should obtain a copy of all VA treatment records not 
currently associated with claims file.  

Also in connection with his claim of service connection for 
claimed residuals of in-service paratyphoid fever, the RO 
should schedule the Veteran for a new VA examination.  

In this regard, the Board notes that the Veteran underwent a 
VA examination in March 2008.  The VA examiner, however, did 
not appear to review the results of the pertinent 
ultrasound/CT scan or address the Veteran's assertions 
regarding the test.  

Accordingly, the prior VA examination does not provide the 
Board an adequate basis upon which to decide the claim.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that 
a medical opinion was not adequate where the examiner did not 
indicate if she considered the Veteran's lay assertions).  

With regard to the claim for a higher initial rating for the 
service-connected bilateral hearing loss, the Board notes 
that the Veteran last underwent a VA examination in April 
2008.  Upon remand, the RO should schedule a new VA 
audiological evaluation to determine the current severity of 
his service-connected bilateral hearing loss.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examinations, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility(ies) at which the examinations 
were to take place.  

Prior to arranging for the Veteran to undergo the requested 
VA examinations, the RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the remanded claims.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to service connection and an increased 
rating, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 Vet. App.505 (2007), 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated 
in part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 
2009).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, by following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a 
letter advising him of the information 
and evidence necessary to substantiate 
the remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated 
in part Nos. 2008-7150, 2008-7115 (Fed. 
Cir. September 4, 2009).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated him for his claimed 
disabilities and who have additional 
pertinent records.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's outstanding 
VA treatment records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record and then schedule the Veteran for 
a VA examination(s) to determine the 
current nature of any residuals of the 
in-service paratyphoid fever.  The 
Veteran's entire claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review.  

Accordingly, the examiner(s) should 
review the pertinent evidence, including 
the Veteran's lay assertions, and 
undertake any indicated studies.  Then, 
based on the results of the examination, 
the examiner(s) should specifically 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the Veteran has 
current residuals of the in-service 
paratyphoid fever.  

The examiner is asked to specifically 
address the Veteran's complaints that he 
is unable to give blood and that a lab 
technician in approximately 2004 told him 
that he has two nodes in his liver due to 
the in-service paratyphoid fever.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay 
assertions, as indicated, should be 
provided.  

If the examiner(s) cannot provide a 
requested opinion without resorting to 
speculation, he or she should explain the 
rationale for such a conclusion.  

4.  The RO should also schedule the 
Veteran for an appropriate VA examination 
to determine the current severity of the 
service-connected bilateral hearing loss.  
The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner 
for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake 
any indicated studies, to include 
audiometry, and speech discrimination 
testing, for each ear.  

Then, based on the results of the 
examination, the examiner should provide 
an assessment of the current severity of 
the Veteran's service-connected bilateral 
hearing loss.  

Accordingly, the VA examiner, in a 
printed (typewritten) report, should set 
forth all examination findings, along 
with a complete rationale for all 
opinions and conclusions reached.  All 
findings should be expressed in terms 
conforming to the applicable rating 
criteria, and the examiner should fully 
describe the functional effects caused by 
the Veteran's hearing disability.  See 
Massey v. Brown, 7 Vet. App. 204 (1994); 
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the 
Veteran's lay assertions should be 
provided.  

If the examiner cannot provide any 
requested opinion without resorting to 
speculation, he or she should explain the 
rationale for such a conclusion.  

5.  If the Veteran fails to report to a 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of the notice(s) of the date and time of 
the examination sent to the Veteran by 
the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


